DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11/164.217. 
 
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
17/360,478
11/164217

Claim 1. A driving support system comprising:
 an information acquiring part which acquires, from a vehicle side detecting a magnetic marker laid in a road and capable of acquiring marker identification information for identifying the magnetic marker detected, upload information including the marker identification information;
 an information providing part which provides the vehicle side as a transmission source of the upload information with support information; 
a configuration which provides information acquisition right which is a right to receive the support information to the vehicle; and a transmission source management area for registering the identification information of the vehicle as a provision destination of the support information by recording the identification information of the vehicle; wherein the identification information of the vehicle is recorded in the transmission source management area and the information acquisition right is granted to the vehicle when the information acquiring part acquire the upload information.
Claim 2. The driving support system in claim 1, wherein the identification information of the vehicle recorded in the transmission source management area is deleted in response to transmission of the support information.
Claim 4. The driving support system in claim 3, a marker database having marker position information indicating a laying position of the magnetic marker recorded therein as being linked to the marker identification information; wherein, the support information includes the marker position information to which the marker identification information included in the upload information is linked.
Claim 5. The driving support system in claim 3, comprising a usage fee totalizing part which totalizes usage fees to be charged to the vehicle side in accordance with a history of providing the support information; and a point giving part which gives, when the vehicle which received provision of the support information including the business information moves to the location associated with the business information or the product associated with the business information is purchased or the service associated therewith is used, a point usable for payment of the usage fees to the vehicle side.
1. A driving support system comprising: an information acquiring part which acquires, from a vehicle side detecting a magnetic marker laid in a road and capable of acquiring marker identification information for identifying the magnetic marker detected, upload information including the marker identification information; a marker database having marker position information indicating a laying position of the magnetic marker recorded therein as being linked to the marker identification information; an information providing part which provides the vehicle side as a transmission source of the upload information with support information including the marker position information to which the marker identification information included in the upload information is linked; a configuration which provides information acquisition right which is a right to receive the support information to the vehicle; a transmission source management area for registering the identification information of the vehicle as a provision destination of the support information by recording the identification information of the vehicle; a usage fee totalizing part which totalizes usage fees to be charged to the vehicle side in accordance with a history of providing the support information; 
an account database having registered therein account information, as information about accounts of a financial institution accessible from a public communication line, including an account from which the usage fees are withdrawn and a management account on a system side for collecting the usage fees withdrawn; and 
a payment request part which transmits a withdrawal request to an external server device of the financial institution which manages the account from which the usage fees are withdrawn in order to transfer an amount of money corresponding to the usage fees totalized by the usage fee totalizing part to the management account on the system side, wherein the identification information of the vehicle is recorded in the transmission source management area and the information acquisition right is granted to the vehicle when the information acquiring part acquire the upload information, and the identification information of the vehicle recorded in the transmission source management area is deleted in response to transmission of the support information.




Although the claims at issue are not identical, they are not patentably distinct from each other because though the wordings are different, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.   The combination of claims 1-5 of  17/460,378 does not have the limitation of  an account database having registered therein account information, as information about accounts of a financial institution accessible from a public communication line, including an account from which the usage fees are withdrawn and a management account on a system side for collecting the usage fees withdrawn; and a payment request part which transmits a withdrawal request to an external server device of the financial institution which manages the account from which the usage fees are withdrawn in order to transfer an amount of money corresponding to the usage fees totalized by the usage fee totalizing part to the management account on the system side.   These omitted limitation  however are deemed as irrelevant the inventive concept as they do not participate and/or linked to other limitation in a patentable manner.  Further, it is widely known in the art that, in order to effectively preserve record for future reference and/or registering account information of financial institutions for collecting usage fee is  a routine work contemplatable by one of ordinary skill in the art.


Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


The flowing references are the closet reference to the applicants’ claimed invention 

Uehara (US Pub., 2002/0143465 A1) discloses  a predetermined magnetic field is formed on a predetermined traffic lane, and a vehicle running on that traffic lane detects the position of the own vehicle with a high detecting reliability and a high accuracy, even in the state of receiving the effect of the magnetic disturbance of the earth magnetism, other magnetic bodies or the like. A vehicle position recognizing system includes at least one magnetic marker for forming a  magnetic field at predetermined positions on the road surface, at least one magnetic sensor for  detecting intensity of the magnetic field formed by this magnetic marker, and an on-vehicle detector for performing operation of the vehicle position on the basis of magnetic field intensity obtained from the magnetic sensor at positions separated forward and backward from the magnetic marker by a predetermined amount, in which the on-vehicle detector has a correcting unit for correcting magnetic field intensity of the magnetic marker (abstract).

Oka et al (US Pub., 2002/0065600 A1) discloses the on-road reference point positional data delivery device according to the present invention has a reference point positional data delivery means, and this reference point positional data delivery device has a beacon identification means for indicating a reference point position for service information delivered from a beacon provided on a road to a vehicle and also selecting the beacon delivering the service information from among a plurality of beacons (abstract) and the reference numeral 13 indicates a vehicle, and the vehicle 13 comprises a reception means for signals from the radio beacon 12 for road -to-vehicle communications, a detection  means for the magnetic  zonal marker 15, and a reference position detection means. The radio beacons 12 for road-to-vehicle communications has a narrow communication area 14 with the width of at least several tens meter so that a plurality of reference points are not present within this area(paragraph [0050])

None of the above reference either alone or in a combination teaches or suggest the corresponding  detected magnetic marker information is  uploaded including the marker identification; an information providing part which provides the vehicle side as a transmission source of the upload information with support information; a configuration which provides information acquisition right which is a right to receive the support information to the vehicle; and a transmission source management area for registering the identification information of the vehicle as a provision destination of the support information by recording the identification information of the vehicle; wherein the identification information of the vehicle is recorded in the transmission source management area and the information acquisition right is granted to the vehicle when the information acquiring part acquire the upload information.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682